IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

John Wyatte, Jr.,
Appellant, : C.A. N0: Kl 5A-09-008 JJC
v..  In and for Kent County

UNEMPLOYMENT INSURANCE
APPEALS BOARD,

Appellee..

Submitted: January 27, 20l6
Decia’ea’: February 9, 2016

Up0n Consideration of Appellant’s Appeal from the Unemployment Insurance
Appeal Board - AFFIRMED

ORDER

AND NOW TO WIT, this 9“1 day of February, 2016, upon consideration of the
record and the briefing by the parties, IT APPEARS THAT:

l. Before the Court is the pro se appeal of Appellant John Wyatte, Jr.
("Appellant") from the decision of the Unemployment Insurance Appeals Board
("UIAB") denying Appellant’ s appeal as untimely. The Court has reviewed the record
in this matter and the parties’ submissions and Affirms the decision of the UIAB.

2. The evidence of record establishes that Appellant was employed by Capitol
Linen & Uniforms from August 6, 2012 until May 22, 2015 when he alleged he had
no choice but to quit due to a hostile work environment. As a result, Appellant sought
unemployment benefits. On June l7, 2015, a Claims Deputy with the Division of
Unemployment Insurance found Appellant to be ineligible for benefits and mailed the

notice of determination to Appellant’s address. The written decision notified the
Appellant that the determination would become iinal and binding if not appealed by
June 27, 2015, ten calendar days after the decision was issued. Appellant filed his
appeal on June 30, 2015 in person.

3. On July 28, 2015, an Appeals Referee held a hearing regarding the timeliness
of Appellant’s appeal. Appellant’s defense at the Appeal Referee Hearing was that
he had not received the notice of determination in the mail. He verified that his mailing
address on file was accurate, but he was not living at that address during the time that
the notice of determination was mailed to him. Appellant claimed that he had a
Protection From Abuse ("PFA") order against him by the mother of his children, who
lived at his residence with him. The PFA order was entered on June 25, 2015 and
expired on June 30, 2015. Appellant acknowledged, however, that at that time he had
been living in a separate apartment for approximately eight months yet failed to update
his address of record with the Division. Appellant testified that on June 30"‘, he
changed his address of record to the apartment address where he had lived for the
previous eight months. This change in address was reported only after the deadline to
appeal the Claims Deputy’s determination. Because the address on record for the
Appellant was accurate and confirmed by Appel1ant, there was no evidence of any
administrative error in mailing the notice of deterrnination. The Referee accordingly
determined that the appeal was untimely and dismissed Appellant’s claim.

4. Appellant then appealed the Referee’s decision to the UIAB on July 31,
2015. The UIAB held a review hearing on August 6, 2015, and affinned the dismissal
of Appellant’ s claim. Appellant then filed an appeal of the UIAB decision to this Court
on September 29, 2015.

5. As with appeals from all administrative agencies, when a decision of the

UIAB is appealed, this Court’s scope of review is lirnited to "determining whether the
Board’ s conclusions are supported by substantial evidence and free from legal error."‘
Substantial evidence means "such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion."z This Court will not weigh the evidence,
determine questions of credibility, or make its own factual iindings.3 Questions of law
are reviewed de novo "to determine whether the Board erred in formulating or applying
legal concepts.""' If there is substantial evidence and no error of law, the Board’s
decision will be afiirmed, unless the Board committed an abuse of discretion.$ An
abuse of discretion occurs when the Board "acts arbitrarily or capriciously, or exceeds
the bounds of reason in view of the circumstances and has ignored recognized rules of
law or practice so as to produce injustice.""’
6. Section 3318(b) of Title 19 of the Delaware Code provides that a Claims
Deputy’s determination becomes final unless a claimant for unemployment benefits

files an appeal within ten calendar days from when the decision was "mailed to the last

' Nardi v. Lewz`s, 2000 WL 303147, at *2 (Del. Super. Ct. Jan. 26, 2000) (citations omitted).

2 Olney v. Cooch, 425 A.2d 610, 614 (Del. 198l) (quoting Consolo v. Fed. Mar. Comm 'n,
383 U.S. 607, 620 (l966)).

3 Hopkins Const., Inc. v. Unemploymentlns. App. Bd., 1998 WL 960713, at *2 (Del. Super.
Ct. Dec. 17, 1998) (citing Johnson v. Chrysler Corp., 213 A.2d 64, 66-67 (Del. 1965)).

4 PAL of Wilmington v. Graham, 2008 WL 2582986, at *4 (Del. Super. Ct. June 18, 2008)
(citir1g Nardi, 2000 WL 303147, at *2).

5 See PAL of Wilmington, 2008 WL 2582986, at *4 (citir1g Funk v. Unemployment]ns. App.
Bd., 591 A.2d 222, 225 (Del. 1991)); Sikorski v. Boscov ’s Dept. Store, 1995 WL 656831, at *1 (Del.
Super. Ct. Sept. 22, 1995) (citations omitted).

6 PAL of Wilmington, 2008 WL 2582986, at *4 (citations and intemal quotations omitted).

3

known addresses of the claimant and the last employer. . . ."7 Pursuant to 19 Del. C.
§ 3320, the Board has discretion to consider an untimely appeal "if the lateness of the
filing can be traced back to an error of the UIAB, or in those cases where the interests
of justice would not be served by inaction."g

7. Here, a decision by the Claims Deputy at the Division of Unemployment
Insurance regarding Appellant’s ineligibility to receive benefits was mailed to his
proper address of record on June 17, 2015. The Appellant confirmed his address of
record was accurate when testifying at the Appeals Referee stage of the process.
Appellant’s appeal was undisputedly filed on June 30, 2015 after the appeal deadline
of June 27, 2015. His claim to not have access to his mail at the address on record due
to a PFA does not excuse a late filed appeal in this case. An untimely appeal will be
excused f`rom being untimely if the untimeliness can be traced back to an administrative
error. Here, Appellant did not report his eight month old change of address to the
Division of Unemployment Insurance until he filed his untimely appeal on June 30,
2015. Accordingly, there was no evidence of administrative error in this matter. The
UIAB, therefore, did not commit legal error when denying his appeal.

8. The Court is cognizant of the fact that Appellant is litigating this appeal pro
se. ln such cases, courts and administrative agencies are at liberty to reasonably
interpret a pro se litigant’s filings, pleadings and appeals "in a favorable light to

alleviate the technical inaccuracies typical in many pro se legal arguments. . . ."9

7 19 Del_ C. § 3318(\»).

8 P0well v. UIAB, 2013 WL 3834045, at *2 (Del. Super. July 23, 2013) (citing Funk v. UIAB,
591 A.2d 222, 225 (Del. 1991)).

gMcGonigle v. GeorgeH. Burns, Inc., 2001 WL 1079036, at *1 (Del. Super. Sept. 4, 2001).

4

However, barring extraordinary circumstances, "procedural requirements are not
relaxed for any type of litigant. . . ."‘° Because the timely filing of an appeal is a
procedural matter, made mandatory and jurisdictional by state statute, a claimant must
abide by the deadlines set.

NOW THEREFORE, In light of the clear evidence of record justifying the
UIAB’s decision, as well as the absence of any error of laW, the decision of the UIAB
nmMbeAFFHWED.

IT IS SO ORDERED.

 C__.lark
Judge

JJC/jb
copy to: Mr. John Wyatte, Pro Se
File
‘° Ia'.